DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-2 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (“Ichikawa” JP 2008206301 A, IDS) in view of Kanbayashi et al. (“Kanbayashi”, US 2011/0273141 A1). 	1) Regarding claim 1, Ichikawa discloses a battery temperature display device (Figs. 3 and/or 8) of a vehicle (Fig. 1) for displaying a temperature of a secondary battery (Fig. 1: traveling battery 220) which supplies power to a motor generator (Fig. 1: motor generator 140B) connected to drive wheels (Fig. 1), comprising: 	plurality of display elements sequentially arranged according to values of a display temperature (¶0052 with reference to Fig. 3, with regard to the temperature being divided between a low range, medium range and high range, which are indicator of temperature ranges divided within a whole temperature range for the traveling battery) so as to respectively display each of a plurality of temperature ranges into which a predetermined total temperature display range of the secondary battery is divided (Fig. 3). 	As per the limitation wherein the plurality of display elements comprise a highest temperature display element that displays a temperature range of a highest temperature in which discharge and charge of the secondary battery are restricted in the total temperature display range, and a lowest temperature display element that displays a temperature range of a lowest temperature in which the discharge and charge of the secondary battery are restricted in the total temperature display range. 	Ichikawa discloses, in ¶0052, that the temperature indication provides an indication of normal ranges for the battery to operate in, which suggest that the range that fall outside of the normal range would indicate abnormal temperature measurement for performing charging and discharging operations. 	Kanbayashi discloses, in ¶0126-133 with reference to Fig. 18, the concept of providing abnormality indications to indicate that the battery is restricted from normal operation. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing abnormality indications to indicate that the battery is restricted from normal operation as taught by Kanbayashi, into the system as taught by Ichikawa to indicate that the ranges that are not within the normal range indicate that the battery is restricted from normal operation, with the motivation to enhance the battery status indication features of the system. 	As per the limitation a display control part for changing boundaries between the highest temperature display element, the lowest temperature display element and other display elements (Ichikawa discloses, in ¶0052, the use of color distribution for respective low, medium and high range boundaries) or thresholds related to divisions of the display temperature in accordance with an operation state of the vehicle or a use state of the secondary battery. 	2) Regarding claim 2, Ichikawa and Kanbayashi teach wherein the display control part makes a change of the boundaries or the thresholds based on any one of following conditions (a) to (c) or a combination thereof:
 	(a)    whether the operation state of the vehicle is during traveling or during the charge for the secondary battery (Ichikawa: ¶0052); 	(b)    whether the use state of the secondary battery is during the discharge or during the charge with regenerative power; and 	(c)    whether a duration of the charge and discharge of the secondary battery has exceeded a predetermined dead zone period related to the change.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20170144562 A1; US 20130274971 A1; US 20090015205 A1; US 5612608 A; US 9709633 B2, vehicle temperature indication based on charging/discharging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684